Circulated 10/16/2018 12:21 PM
J-E01002-18

J-E01003-18

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                v.                    :
                                      :
                                      :
 KEITH FIELDS                         :
                                      :
                     Appellant        :   No. 1069 WDA 2016


       Appeal from the Judgment of Sentence Entered April 5, 2016
           in the Court of Common Pleas of Allegheny County
                        Criminal Division at No(s):
                        CP-02-CR-0004803-2012
                        CP-02-CR-0004806-2012


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                v.                    :
                                      :
                                      :
 GERALD HOWARD DAVIS, JR.             :
                                      :
                     Appellant        :   No. 445 WDA 2016


    Appeal from the Judgment of Sentence Entered February 19, 2016
            in the Court of Common Pleas of Allegheny County
                         Criminal Division at No(s):
                         CP-02-CR-0004831-2012
                         CP-02-CR-0004834-2012

 PER CURIAM ORDER

       The Court, being divided, the Order of the Court of Common Pleas

 is affirmed.

 OPINION IN SUPPORT OF AFFIRMANCE BY BENDER, P.J.E. Panella, J.,
 Lazarus, J., and Dubow, J. join.
J-E01002-18

J-E01003-18

 OPINION IN SUPPORT OF REVERSAL BY OLSON, J. Shogan, J. and
 Murray, J. join.

 OPINION IN SUPPORT OF AFFIRMANCE BY STABILE, J. Kunselman, J.
 joins.


                                     PER CURIAM




                               -2-